DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With reference to claims 1 and 8, the claims recite wherein the virtual hand model includes a skeleton and a boundary surface, the control device being configured to move the skeleton first and move the boundary surface according to the movement of the skeleton…the control device being further configured to implement movement or deformation of the virtual hand model by moving the plurality of physics particles first, and based on the moving of the plurality of the physics particles, moving a part of the boundary surface where the plurality of physics particles is disposed.  The claims stand indefinite for failing to particularly claim if the control device moves the boundary surface based on movement of the skeleton or if the control device moves the boundary based on the physics particles.  Further, it is not clear how movement of the skeleton to control the boundary and movement of the physic particles are both carried out first to control the boundary surface.  For these reasons the claims are found to be indefinite.  Claims 4-6 and 12-14 are rejected as being dependent on rejected base claims.  For purpose of rejection of the merits the claims will be interpreted as the control device is configured to move the skeleton first and move the boundary surface accordingly, and the control device implements the physic particles to cause boundary surface is moved based on interaction with the virtual object as explained in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 12-14 under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent No. 7,084,884; hereinafter Nelson) in view of Shen et al. (US Patent Publication No. 2018/0182166; hereinafter Shen) and Wilson (US Patent Publication No. 2011/0261083).
With reference to claims 1 and 8, Nelson discloses a virtual model control system (100) for controlling a virtual model (virtual objects) formed in virtual space (110) (see Fig. 9), comprising:
	an input device (130) configured to provide input information for formation, movement or deformation of a virtual model (see column 8, lines 19-23; Fig. 9);
	a control device (125) configured to implement a first virtual model (120) and a second virtual model (170) (see column 8, lines 10-19; Fig. 9), and to control the first virtual model (120) and the second virtual model (170) based on the input information (see column 8, lines 30-38), wherein the second virtual model (170) is responsible for movement or deformation 
an output device (156) configured to output (115) the first virtual model (120) and the second virtual model (170) (see column 8, lines 33-38; Fig. 9),
wherein the second virtual model is a virtual hand model (170), and the input device (130) is a hand recognition device (161) (see column 8, lines 30-60; Fig. 9).
As described above Nelson discloses the first virtual model (120) and a second virtual module (170) as explained above, and additionally discloses the usage of any suitable graphical object (see column 3, lines 20-23), however fail to disclose that the first virtual model comprises a first virtual object and a second virtual object combined by a combination means which is controlled as recited in claims 1 and 8.
	Nelson, additional discloses a different embodiment wherein the virtual object (115) comprises a first virtual object (145) and a second virtual object (150), wherein the first virtual object (145) and the second virtual object (150) are combined by combination means (155) (see column 5, lines 23-26; Fig. 1), wherein the control device (125) is configured to independently implement the first virtual object (145) and the second virtual object (150) (see column 3, lines 23-27), and then to implement the first virtual model (115) by adjusting a positional relationship of the first virtual (Pi of below equation) of the first virtual object (145) and the second virtual object (150) (see column 5, lines 34-37; Fig. 2a), wherein the control device (125) is configured to independently control the first virtual object (145) and the second virtual object (150) (in teaching articulated body see column 5, lines 23-26; column 6, lines 58-66), and when the first virtual model (115) is moved or deformed by contact with the second virtual model (120) (see column 6, lines 58-66; Fig. 5), to calculate a corrected location (R(Θ) and t(Θ) of below equation) for minimizing a degree of freedom of the first virtual object (145) and the second virtual object (150) (see column 6, line 63-column 7, line 27; Figs. 6-8), and adjust the initial location of the first virtual object and the second virtual object to the corrected location (see column 7, lines 7-27; Figs. 6-8), and wherein the corrected location is a location at which a combination of the first virtual object (145) and the second virtual object (150) is continuously maintained and is determined by optimizing a parameter (in teaching programmed constraints or variables to show a resulting interaction; see column 7, lines 2-7) of the combination means (155), the parameter corresponding to an angle between the first virtual object and the second virtual object (see column 6, lines 63-column 7, line 2; Figs. 6-8),
constraint relationship as related to the equation below)  (see column 5, lines 23-26; Fig. 1), and 
the control device is configured to optimize the parameter (in teaching programmed constraints or variables to show a resulting interaction; see column 7, lines 2-7) by approximating an angle between the first virtual object (145) and the second virtual object (150) (in determining contact location of each object (145, 150) with object (120); see column 6, line 63-column 7, line 17).
	Therefore it would have been obvious to allow the usage of an alternative graphical object similar to that which is taught by the different embodiments of Nelson to be carried out in the second embodiment as an alternative graphical object to thereby provide the desired user interaction in the virtual environment (see Nelson; column 3, lines 3-23).
While Nelson discloses optimizing a parameter for maintaining the relationship between the first virtual object and the second virtual object and details the usage of initial location, corrected location, and constraint parameters as described above, there fails to be specific disclosure of wherein the approximation of the angle is defined as the following Equation1:

    PNG
    media_image1.png
    79
    296
    media_image1.png
    Greyscale

wherein when an axis of the hinge corresponds to an x-axis in a coordinate of the first virtual object, and a pivot point is p2 in a coordinate of the second virtual object and corresponds to pg in the coordinate of the first virtual object, R(Θ) and t(Θ) are defined as in the following Equation 2. 
[Equation 2].

    PNG
    media_image2.png
    76
    461
    media_image2.png
    Greyscale


However, the applicant has admitted that the equation used to define the approximation of the angle is optimize by “the parameter”; wherein  “the parameter” is not defined with any actual limits and open to any value of input.  It would have been routine optimization to arrive at the claimed approximation of the angle of the first virtual object and the second virtual object in order to provide an articulated graphical image that behaves in a more natural manner as suggested by Nelson in teaching setting of programmed constraints or variables, and friction coefficients (see column 7, lines 2-17) which provides for more realistic interaction for the user. Further according to MPEP 2144.05IIA In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Therefore, the examiner finds that one of ordinary skill in the art would have been motivated to optimize the programmed constraints and variables as taught by Nelson to be carried out to cause the control device to optimize the parameter by approximating an angle formed by the first and second virtual objects to thereby promote a more natural articulation of the graphical image (see Nelson; column 7, lines 29-35), and 
Nelson further discloses physic particles (kinematics and constraints, wherein constraints or variables, such as friction, and mass are used to increase realism; see column 5, lines 14-21), however there fail to disclose the usage of a skeleton and a boundary surface moving according to the skeleton and a plurality of physics particles is dispersively arranged on a boundary surface as recited.
Shen discloses a capture device (108) and a tracker (102) capable of capturing and tracking a virtual hand model that includes a skeleton and a boundary surface, the control device being configured to move the skeleton first and move the boundary surface according to the movement of the 
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a virtual hand model similar to that which is taught by Shen to be carried out in a virtual system similar to that which is taught by Nelson to thereby provide accurate results while maintain processing efficiencies when creating virtual representations of an object (see Shen; paragraph 39).
Further Wilson discloses a system and method for simulating grasping of a virtual object wherein a plurality of physics particles (208, 214) is dispersively arranged on the boundary surface of the virtual hand model (in teaching the usage of particles proxies to match the motion of the input contact shapes; see paragraphs 68, 72-74, Figs. 2-3), each of the plurality of the physics particles having at least a mass and a speed (see paragraph 50; Fig. 4), the control device being further configured to implement movement or deformation of the virtual hand model by moving the plurality of physics particles (see paragraphs 51-52), and when the plurality of physics particles penetrates into the first virtual model by the contact, the control device repositions the penetrating physics particles so that the penetrating physics particles are disposed outside of the first virtual model, and fixes interactive deformation of the first virtual model and the second virtual model (see paragraphs 51-52; Fig. 3).


With reference to claims 4, Nelson, Shen, and Wilson discloses all that is required as explained above with reference to claim 1,  however Nelson fails to disclose the usage of physics particles as recited.
Wilson further discloses wherein the control device (404) is configured to deform the boundary surface of the second virtual model (210, 216) so that the repositioned penetrating physics particles and the boundary surface of the second virtual model match (see paragraphs 37-40; Fig. 2). 
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a virtual space having physics particles similar to that which is taught by Wilson to be carried out in a system similar to that which is taught by Nelson and Shen to thereby improve provide real-time physics simulation in a way that allows more realistic grasping behavior (see Wilson; paragraph 25).

claim 5, Nelson, Shen, and Wilson disclose all that is required as explained above with reference to claim 4, wherein Nelson discloses that the control device is configured to calculate a location of the first virtual object and the second virtual object based on the repositioning of the objects (see column 5, lines 55-65, column 6, lines 1-14; Fig. 3), however fails to disclose the usage of physics particles as recited.
Wilson further discloses that the control device (404) is configured to reposition additionally penetrating physics particles corresponding to continuous movement or deformation of the second virtual model (see paragraph 38), and calculating a location of the repositioned physics particles and additionally penetrating physics particles (see paragraphs 42-43).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a virtual space having physics particles similar to that which is taught by Wilson to be carried out in a system similar to that which is taught by Nelson and Shen to thereby improve provide real-time physics simulation in a way that allows more realistic grasping behavior (see Wilson; paragraph 25).


claim 6, Nelson, Shen, and Wilson disclose all that is required as explained above with reference to claim 4, however Nelson fails to disclose a reset as recited.
Wilson further discloses that the control device is configured to reset the fixed interactive deformation according to the corrected location of the first virtual model (in teaching restorative forces; see paragraph 56).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a virtual space having physics particles similar to that which is taught by Wilson to be carried out in a system similar to that which is taught by Nelson and Shen to thereby improve provide real-time physics simulation in a way that allows more realistic grasping behavior (see Wilson; paragraph 25).

With reference to claim 12, Nelson, Shen, and Wilson disclose all that is required as explained above with reference to claim 8, wherein Nelson discloses that the control device is configured to calculate a location of the first virtual object and the second virtual object based on the repositioning of the objects (see column 5, lines 55-65, column 6, lines 1-14; Fig. 3), however fails to disclose the usage of physics particles as recited.
Wilson further discloses that the control device (404) is configured to calculate a current location of the repositioned physics particles (see paragraphs 42-43).



With reference to claim 13, Nelson, Shen, and Wilson disclose all that is required as explained above with reference to claim 8, while disclosing all that is required as explained above, Nelson fails to disclose interactive deformation according to corrected information as recited.
Wilson further discloses that after the correcting the location of the first virtual model, resetting the fixed interactive deformation according to the corrected location of the first virtual model (in teaching restorative forces; see paragraph 56).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a virtual space having physics particles similar to that which is taught by Wilson to be carried out in a system similar to that which is taught by Nelson and Shen to thereby improve provide real-time physics simulation in a way that allows more realistic grasping behavior (see Wilson; paragraph 25).

With reference to claim 14, Nelson, Shen, and Wilson disclose all that is required as explained above with reference to claim 8, wherein Nelson fails to disclose skeletal motion information as recited.
Shen further discloses that the second virtual model is formed in response to skeletal motion information of a real hand (116) recognized and transmitted by a hand recognition device (108) (see paragraphs 20-22, 25-26; Figs. 1-2).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a virtual hand model similar to that which is taught by Shen to be carried out in a virtual system similar to that which is taught by Nelson to thereby provide accurate results while maintain processing efficiencies when creating virtual representations of an object (see Shen; paragraph 39).

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. The applicant argues that Nelson fails to disclose the recited equation for optimizing the parameter of the angle formed by the first virtual object and the second virtual object as recited.  The examiner finds that Nelson discloses different properties of the virtual models (constraints or variables, such as friction, mass, etc.; see column 5, lines In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.") is a matter of substitution of variable to obtain predictable results.  That is the combination means of the first and second virtual object inherently has an angle and thereby has an associated parameter defining the angle.  The optimization of the associated parameter is a principle of law based on the principles disclosed by Nelson to allow constraint variable such as friction, mass, etc. to be taken in account when forming the angle between the first and second virtual objects. Therefore, the examiner finds that it would have been routine optimization to arrive at the claimed approximation of the angle of the first virtual object and the second virtual object in order to provide an articulated graphical image that behaves in a more natural manner as suggested by Nelson in teaching setting of programmed constraints or .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holz et al. (US Patent No. 10,416,834) discloses a virtual interaction system between a hand or other control object in a three-dimensional sensory space and a virtual object in a virtual space, wherein one or more interaction forces between the control object and the virtual object in a virtual space causes motion of the virtual object response to proximity of the control object to the virtual object (see abstract; Figs. 1-2, 4-5).
Ambrus et al. (US Patent Publication No. 2012/0309532) discloses a system and method for generating a computer module of a user comprising a skeletal recognition engine for recognizing a skeleton of a user from received image data and a descriptor extraction engine for extracting data representative of a hand including one or more fingers and an orientation of the hand, wherein the descriptor extraction engine applies a plurality of filters for analyzing pixels in the region representing the hand (see abstract; paragraphs 5-7; Figs. 3-8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                




/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625